Exhibit 10.1

 

ASSIGNMENT AGREEMENT

 



THIS ASSIGNMENT AGREEMENT (the "Agreement") is made effective as of the 5th day
of June 2019, by and among POWER UP LENDING GROUP LTD., a Virginia corporation
having a principal place of business at 111 Great Neck Road, Suite 216, Great
Neck, New York 11021 (the "Assignor"); JEB PARTNERS L.P., a Delaware limited
partnership having offices at 3 West Hill Place, Boston, MA 02114 (the
"Investor"); and OZOP SURGICAL CORP., a Nevada corporation, having a principal
place of business at 319 Clematis Street, Suite 714, West Palm Beach FL 33401
(the "Company").(the Company, the Assignor and the Investor are sometimes
referred to in this Agreement singly as a "Party" or collectively as the
"Parties".)

 

RECITALS

 

WHEREAS, the Company desires to fulfill certain debt obligation owed to the
Assignor pursuant to a Convertible Promissory Note in favor of Assignor dated
October 19, 2018, in the principal amount of $78,000.00 (the “Note”) (as
attached hereto as Exhibit A)(the principal, interest and prepayment balances of
the Note shall be referred to as the “Assigned Debt” ($51,040.00 (principal) +
$5,545.70 (accrued interest) + $20,414.30 (prepayment balance) = $77,000.00
(total balance)); and

 

WHEREAS, the Assignor desires to assign all of its rights, title and interests
in, to and under the Note with respect to the Assigned Debt to the Investor; and

 

WHEREAS, to effectuate this understanding, the Parties agree to enter this
Agreement.

 

NOW THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, and intending to be legally bound, the Parties agree as
follows:

 

1. Assignment of Assigned Debt. Subject to receipt by the Assignor of the
Purchase Price on or prior to the Deadline, the Assignor hereby assigns, sells
and transfers all of its rights, title and interests in, to and under the
Assigned Debt represented within the Note to the Investor from the inception of
the obligation, together with unpaid accrued interest and default amount (the
"Assignment"). If the Purchase Price is not received by the Assignor prior to
the Deadline, this Agreement shall be terminated ab initio.

 

1.1 The Company hereby acknowledges and approves the Assignment.

 

1.2 As consideration for the Assignment, contemporaneously with the consummation
of this Agreement, the Investor will pay the Assignor cash in the amount of
Seventy Seven Thousand Dollars and 00/100 ($77,000.00)(“Purchase Price”) which
shall be received by the Assignor prior to 4pm (EST) Friday, June 7, 2019 (the
“Deadline”) by way of wire transfer to:

 



Bank Name: Signature Bank Bank Address: 26 Court Street, Brooklyn, NY Routing
Number: 026013576 Beneficiary Account Number: 1502460028 Beneficiary: PowerUp
Lending Group, Ltd. Mailing Address: 111 Great Neck Road, Suite 216, Great Neck,
NY 11021



 

1.3 The Company confirms that the Assignor had provided advances (cash) to the
Company represented by the Note and constituting the Assigned Debt. Furthermore,
the Company agrees, acknowledges, consents and stipulates, that: (i) full
consideration has been rendered for said Assigned Debt with respect to the Note
by October 22, 2018 (as attached hereto on Exhibit B), and hereby waives any and
all objections thereto; and (ii) the balance of the Note is as set forth in the
recitals herein.




1.4 The Company confirms that 46,685,486 shares of the Company's common stock
have been reserved for the Assignor's benefit with respect to the Note
("Reserved Shares"). The Assignor, upon receipt of the Purchase Price, shall
instruct the Company to release the Reserved Shares and the Company shall
concurrently instruct its Transfer Agent to reserve the Reserved Shares for the
benefit of the Assignee.

 

2. Renewal. The Company hereby renews and affirms the Note as a legally binding
obligation of the Company, regardless of any termination date or statute of
limitation, and hereby extends the Assigned Debt until the satisfaction of the
obligations pursuant to the Note.

 

3. Jurisdiction and Venue. The Parties agree that this Agreement shall be
construed solely in accordance with the laws of the State of New York,
notwithstanding its choice or conflict of law principles, and any proceedings
arising among the Parties in any matter pertaining or related to this Agreement
shall, to the extent permitted by law, shall be brought only in the state courts
of New York or in the federal courts located in the state of New York and county
of Nassau.

 

4. Representation and Warranties.

 

4.1. Company. The Company hereby represents and warrants the following: (a) as
of the date hereof, the balance of the Note as set forth in the recitals of this
Agreement is true and correct; (b) the Assignor or any affiliate of Assignor
(collectively, jointly and severally, “Assignor’s Affiliate”) is not now, and
has not been during the preceding three months, an officer, director, or more
than 4.99% shareholder of the Company or in any other way an “affiliate” of the
Company as that term is defined in Rule 144(a)(1) as promulgated under the
Securities Act of 1933, as amended (the “Securities Act”); (c) the Company has
the requisite power and authority to enter into this Agreement and to consummate
the transactions contemplated hereby and otherwise to carry out the Company’s
obligations hereunder; (d) this Agreement constitutes the legal, valid and
binding obligation of the Company; (e) neither the execution of this Agreement
by the Company nor the consummation of the transactions contemplated hereby will
result in a breach or violation of the terms of any agreement by which the
Company is bound, or of any decree, judgment, order, law or regulation now in
effect of any court or other governmental body applicable to the Company; (f)
the Company will not receive any portion of the Purchase Price from the
Assignor; and (g) and the Investor or any affiliate of Investor (collectively,
jointly and severally, “Investor’s Affiliate”) is not now, and has not been
during the preceding three months, an officer, director, or more than 4.99%
shareholder of the Company or in any other way an “affiliate” of the Company as
that term is defined in Rule 144(a)(1) as promulgated under the Securities Act.

 

4.2 Assignor. The Assignor hereby represents and warrants the following: (a) as
of the date hereof, the principal balance of the Note as set forth in the
recitals of this Agreement is true and correct; (b) the Assignor owns the Note
free and clear of all any and all liens, claims, encumbrances, preemptive rights
and adverse interests of any kind; (c) the Assignor or any affiliate of Assignor
(collectively, jointly and severally, “Assignor’s Affiliate”) is not now, and
has not been during the preceding three months, an officer, director, or more
than 4.99% shareholder of the Company or in any other way an “affiliate” of the
Company as that term is defined in Rule 144(a)(1) as promulgated under the
Securities Act; (d) the Assignor has the requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and
otherwise to carry out the Assignor’s obligations hereunder; and no consent,
approval or agreement of any individual or entity is required to be obtained by
the Assignor in connection with the execution and performance by the Assignor of
this Agreement or the execution and performance by the Assignor of any
agreements, instruments or other obligations entered into in connection with
this Agreement; (e) this Agreement constitutes the legal, valid and binding
obligation of the Assignor; (f) neither the execution of this Agreement by the
Assignor nor the consummation of the transactions contemplated hereby will
result in a breach or violation of the terms of any agreement by which the
Assignor is bound, or of any decree, judgment, order, law or regulation now in
effect of any court or other governmental body applicable to the Assignor; and
(g)   the Assignor acquired the Assigned Debt for its own benefit and account
for investment only and not with a view to, or for resale in connection with, a
public offering or distribution thereof.

 

4.3 Investor.  The Investor hereby represents and warrants the following:  (a)
the Investor has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out the Investor’s obligations hereunder; and no consent, approval or agreement
of any individual or entity is required to be obtained by the Investor in
connection with the performance by the Investor of any agreements, instruments
or other obligations entered into in connection with this Agreement; (b) this
Agreement constitutes the legal, valid and binding obligation of the Investor;
(c) neither the execution of this Agreement by the Investor nor the consummation
of the transactions contemplated hereby will result in a breach or violation of
the terms of any agreement by which the Investor is bound, or of any decree,
judgment, order, law or regulation now in effect of any court or other
government body applicable to the Investor; (d) the Investor is sophisticated in
financial matters, qualifies as an “accredited investor” within the meaning of
Regulation D of the Securities Act, and has had access to such information as it
has desired with respect to the Company, and has made such independent
investigation of the Company as the Investor deems necessary or advisable in
connection with the assignment hereunder, and the Investor is able to bear the
economic and financial risk (including the risk that the Investor could lose the
entire value of the Assigned Debt); (e)  the Investor is acquiring the Assigned
Debt for its own benefit and account for investment only and not with a view to,
or for resale in connection with, a public offering or distribution thereof; and
(f)  the Investor acknowledges that the Assigned Debt has not been registered
under the Securities Act or the securities laws of any other jurisdiction and
therefore no sale, transfer or other disposition of the Assigned Debt is
permitted unless such transfer is registered under the Securities Act or other
applicable securities laws, or an exemption from such registration is available.

 



5. Miscellaneous.

 

5.1 Counterparts. This Agreement may be executed in any number of counterparts
by original or facsimile signature. All executed counterparts shall constitute
one agreement not withstanding that all signatories are not signatories to the
original or the same counterpart. Facsimile and scanned signatures are
considered original signatures.

 

5.2 Modification. This Agreement may only be modified in a writing signed by all
Parties.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 



Investor: Assignor: JEB PARTNERS L.P. POWER UP LENDING GROUP LTD.         BY:
_________________________ BY: _________________________ Name: Jeb Besser Name:
Curt Kramer Title: Title: Chief Executive Officer     Company:   OZOP SURGICAL
CORP.       BY: _________________________   Name: Barry Hollander   Title: Chief
Financial Officer  



 

 

 

Exhibit A

 

Note

 

 

 

 

Exhibit B

 

Proof of Funding of Note

 

 

 

